Citation Nr: 0629639	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-05 987	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 6, 1977, to January 9, 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from June and October 2000 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for service connection 
for a psychiatric disorder and his petition to reopen a 
previously denied claim for service connection for a back 
disorder.  In December 2002, the Board reopened his claim for 
a back disorder, and, in October 2003, remanded both claims 
for additional development and readjudication.


FINDINGS OF FACT

1.  The most probative evidence of record indicates the 
veteran's current back disorders did not originate in service 
and are not otherwise causally related to his military 
service.

2.  The most probative evidence of record also indicates the 
veteran's current psychiatric disorder did not originate in 
service and is not otherwise causally related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran's back disorders were not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303 (2006).

2.  The veteran's psychiatric disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in April 2001 and 
March 2004.  In addition, he was sent numerous letters 
notifying him of the evidence the RO had obtained from 
private health care providers (see letters in June 2001, 
January 2002, September 2004, February 2005, and July 2005).  
These letters provided him with notice of the evidence 
necessary to support his claims that was not on record at the 
time the letters were issued, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  The March 2004 VCAA letter also specifically 
requested that he submit any evidence in his possession 
pertaining to the claims.  Thus, the content of these letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.



During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
downstream disability ratings or effective dates to be 
assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  But 
in this particular case at hand the VCAA was enacted after 
the RO's initial adjudication of the veteran's claims in June 
and October 2000.  So obviously the RO could not comply with 
this requirement.  This was impossible because the VCAA did 
not even exist when the RO initially adjudicated the claims.  
In situations such as this, the Court has clarified that 
where the VCAA notice was not issued until after the initial 
adjudication in question, because the VCAA did not exist when 
the RO initially considered the claims, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

Here, the VCAA notice provided the veteran with ample 
opportunity to respond before the April 2006 supplemental 
statement of the case (SSOC), wherein the RO readjudicated 
his claims based on the additional evidence that had been 
obtained since the initial rating decision in question, 
statement of the case (SOC), and any prior SSOCs.  He 
provided VA with a list of private health care providers, and 
attempts were made to obtain records from each of these 
providers.  For those providers who did not respond, the 
veteran either provided records himself or was notified of 
the fact VA had not received records.  Since the last VCAA 
follow-up letter was sent to him in July 2005, he has not 
indicated he has any additional evidence to submit or which 
needs to be obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim[s] by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), medical records from the U.S. 
Postal Service, and workers' compensation records.  Medical 
records were also obtained from private health care 
providers, including the Brooklyn Center, AB Medical Center, 
Drs. Tambakis, Patel, De Costa, Raykher, Guy Elie, Sarro, 
Norton, Wolff, and Hellinger.  In addition, VA examinations 
were scheduled in April 2003.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And although offered, he declined 
his opportunity for a hearing to provide oral testimony in 
support of his claims.  38 C.F.R. § 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

Service Connection for a Back Disorder

The veteran's SMRs indicate he complained of back stress 19 
days after beginning active duty training.  The pain was 
described as having an insidious onset without a specific 
injury.  X-rays were negative.  He was diagnosed with an 
acute low back strain and placed on limited duty for 14 days.  
Six days later it was noted his chronic back pain had 
decreased.  He was released from active duty the following 
month, on January 9, 1978, and transferred to an Army 
National Guard unit in New York (see DD Form 214).

The veteran was employed at the U.S. Postal Service during 
the 1970s, 80s, and early 90s.  Medical records from his 
employer indicate he first complained of back pain in June 
1982 when a chair he was sitting in collapsed.  He again 
injured himself on the job in April 1983 and was diagnosed 
with a lumbosacral strain.  On objective physical 
examination, however, findings were normal.  In May 1983, he 
was diagnosed with low back derangement.  Low back pain with 
improvement was noted in July 1987.  In December 1991, he 
entered a substance abuse treatment program (SATP).  
Interestingly, the report of the April 2003 VA examination 
for mental disorders indicates he said he was fired from the 
U.S. Postal Service for submitting fictitious medical 
evidence for his absences.



The veteran filed a workers' compensation claim after 
injuring his back in August 2000 while bending over to tie 
boxes.  The reports of several independent medical 
examinations (IMEs), conducted by Dr. Teicher for the 
Workers' Compensation Board, indicate the veteran gave a 
history of a back injury in 1977 during basic training (see 
reports of examinations conducted in May and September 2001, 
June 2004, and February 2005).  He said he also had injured 
his back in 1982, 1985, and 1988.  On each of these occasions 
he said that he was out of work for 2 years, 3 years, and 11/2 
years, respectively.  The workers' compensation records note 
the original 1977 back injury had resolved.

A September 2002 MRI of the veteran's cervical spine revealed 
disc herniations at the C3-4, C4-5, and C5-6 levels with mild 
spinal stenosis at C5-6.  An MRI of the lumbar spine was 
normal.  There appeared to be mild bulging at the T10-11 
level near the edge of the sagittal scan field, but this was 
believed to be artifactual.

Dr. De Costa submitted a Physician's Questionnaire in January 
2003, reporting the veteran had chronic lumbosacral 
radiculopathy, mild cervical stenosis, and multiple herniated 
discs of the cervical spine.  The doctor checked "yes" when 
asked whether the spinal condition was related to military 
service, noting the veteran reported symptoms following 
physical training exercises.  

Dr. Hellinger's records also noted a supposed back injury in 
1977 during basic training, but, as mentioned, his report to 
the Workers' Compensation Board noted this injury had 
resolved prior to the August 2000 injury during civilian 
life.  

The report of the April 2003 VA examination for the spine 
indicates the veteran had minimal spinal stenosis at the C5-6 
level with three herniated nucleus pulposus at the C3-4, C4-
5, and C5-6 levels, and mechanical low back pain.  The doctor 
believed the veteran's spinal condition was not service-
connected, but mostly due to his obesity and fear of 
movements.  The examiner noted the veteran was treated for 
low back pain during his military service, but added this 
condition apparently had resolved until 1983 when he injured 
his back while working for the U.S. Postal Service.

An August 2003 letter from Dr. Wolff notes the veteran 
suffered from chronic back conditions as a result of an 
incident that occurred while he was on active military duty.  
The doctor said the condition remained quiescent until the 
time of the incident in August 2000 when the veteran 
exacerbated the previous condition.  So, in other words, Dr. 
Wolff opined the veteran's back condition was caused by a 
specific incident during military service, which was later 
aggravated by the injury in August 2000.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA examiner's 
opinion over Dr. Wolff's and Dr. De Costa's opinions 
to the contrary.

The Board finds the April 2003 VA physician's reasoning and 
opinion to be very probative - especially because it involved 
a very detailed review and discussion of the relevant medical 
evidence contained in the claims file (c-file).  This opinion 
is well informed and based on an independent review of the 
entire record, in addition to a personal clinical evaluation.  
So it has the proper factual foundation for credibility and 
probative weight.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  



On the other hand, Dr. Wolff's and Dr. De Costa's opinions 
were based on the veteran's self-reported history that he had 
sustained a significant injury during basic training in 1977 
- and presumably that this pain was chronic and recurrent.  
A review of his actual SMRs and later medical records, 
however, reveals this was not in fact the case.  Although he 
was treated for complaints of low back pain, there was no 
specific injury.  Furthermore, it was noted he showed 
improvement several days later.  And, even more importantly, 
there were no follow-up complaints and treatment.  He was 
discharged from the military on January 9, 1978.  The next 
record of treatment was not until June 1982, some 41/2 years 
later when he injured his back at his civilian job.  And his 
workers' compensation records following that intercurrent 
incident note the 1977 injury (during service) had resolved 
prior to the August 2000 injury.  So there is a definite 
break in the chain of events between the current symptoms and 
those experienced in service, since they resolved without 
chronic residual disability.

In sum, the evidence of record does not show a continuity of 
symptomatology since the veteran's discharge from the 
military.  And when the fact of chronicity in service is not 
adequately supported or may be legitimately questioned, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. 
§ 3.303(b); see, too, Savage v. Gober, 10 Vet. App 488. 495 
(1997).  The most probative evidence of record does not 
indicate the veteran sustained a chronic back disability 
during his military service.  This finding is inconsistent 
with Dr. Wolff's and Dr. De Costa's opinions.  But since 
their medical opinions were predicated on an inaccurate 
premise, namely, that the veteran sustained a chronic back 
disability during service as a result of a specific injury 
(which is not objectively shown), their resulting opinions 
decline in probative value as a consequence.  
See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran or 
someone else).



Moreover, it is even questionable whether the veteran 
currently has a low back disorder.  Dr. Teicher's IMEs (May 
2001, September 2001, June 2004, and February 2005) found 
that the acute lumbosacral strain the veteran had sustained 
in August 2000 had completely resolved.  His complaints of 
low back pain were inconsistent with the objective clinical 
findings.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 
1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

As for the veteran's cervical spine, the September 2002 MRI 
did confirm several herniated discs as well as mild cervical 
stenosis.  But he did not sustain an injury and did not 
complain of any cervical pain during his military service.  
So there is simply no basis to relate this condition to his 
active duty experience.

For these reasons, the claim for service connection for a 
back disorder must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Service Connection for an Acquired Psychiatric Disorder

The veteran's SMRs are unremarkable for any indication of a 
psychiatric disorder (either in the way of a complaint or 
clinical finding) during his relatively short, 
two-month term of active military service.

The first indication the veteran had psychiatric problems is 
a June 2001 letter from Brooklyn Center for Psychotherapy - 
23 years after he separated from military service.  This 
letter indicates he had first sought treatment in October 
2000 complaining of generalized anxiety, which he said was a 
result of a chaotic childhood and abuse by his father, so 
unrelated to his military service.  He gave a lengthy history 
of childhood difficulties and emotional problems, but made 
absolutely no mention of his brief military service.  He was 
diagnosed with generalized anxiety disorder with a note to 
rule out post-traumatic stress disorder (PTSD).  An April 
2003 letter indicates he was later diagnosed with psychosis, 
not otherwise specified (NOS), with another note to rule out 
PTSD.  

In December 2002, a Physician's Questionnaire was submitted 
from Dr. Guy Elie.  The veteran's symptoms reportedly 
included anxiety, nervousness, flashbacks, nightmares, and 
auditory hallucinations.  The doctor checked "yes" when 
asked whether any of the veteran's psychiatric conditions 
were related to military service, but there was no 
explanation or rationale for this opinion.

Dr. Norton's treatment records from August 2003 to August 
2004 indicate the veteran was seen primarily for anxiety and 
depression.  He also had some suicidal and paranoid thoughts.  
There was no mention of his military service in any of the 
treatment notes.  Nonetheless, in an August 2005 letter, Dr. 
Norton inexplicably states the veteran sustained severe 
emotional trauma while in the military and reportedly had 
suffered from PTSD.  The doctor said the veteran had been 
suffering from depression, anxiety, insomnia from a chronic 
back injury that occurred in 1977.  The veteran also 
apparently reported he fell on his head in 2000, resulting in 
a herniated disc and tinnitus.  In sum, Dr. Norton indicated 
the veteran's current symptoms were consistent with Dysthymic 
Disorder (300.4 under the DSM-IV), which is a chronic 
depressive disorder.  

The report of the April 2003 VA examination indicates the 
veteran complained his psychiatric problems were a result of 
his military service, specifically an incident involving a 
sergeant picking up his bed and slamming it down, causing him 
to awake in shock.  The VA examiner diagnosed generalized 
anxiety disorder based on the veteran's private therapist's 
(Dr. Guy Elie's) more extensive experience with him.  



In adjudicating this claim, the Board first notes the veteran 
has recently received diagnoses of generalized anxiety 
disorder, psychosis-NOS, and dysthymic disorder.  None of 
these psychiatric disorders were diagnosed or treated while 
he was on active duty for two months.  Furthermore, he was 
not diagnosed with a psychiatric disorder until October 2000 
- so 22 years after his military service concluded.  
And while he claims to have experienced psychiatric and 
emotional problems since service, the record does not show a 
continuity of symptomatology since his discharge from the 
military.  And, as mentioned, when the fact of chronicity in 
service is not adequately supported or may be legitimately 
questioned, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see, 
too, Savage, 10 Vet. App at 495.

Although Drs. Guy Elie and Norton indicate the veteran's 
current psychiatric problems are related to his military 
service, there opinions are predicated on events and 
circumstances that have not been objectively substantiated to 
have occurred.  The assertions they relied on are not 
credible.  By his own admission, the veteran has a history of 
submitting false medical evidence and, indeed, was even fired 
from the U.S. Postal Service for this very reason.  The 
credibility of a claimant can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character - which, in turn, lessens the 
probative value of any medical opinion in reliance thereof.  
See, e.g., Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  See also Baldwin v. West, 13 
Vet. App. 1, 8 (1999) (the determination as to whether the 
requirements of service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value).

Although the veteran reported suffering severe emotional 
trauma and a back injury in 1977 - the objective evidence of 
record does not support this allegation.  Again, there is no 
evidence of treatment for any sort of psychiatric complaint 
until, at the very earliest, the year 2000.  Furthermore, 
although he was treated generally during service for low back 
pain, there is no evidence he sustained a specific back 
injury in 1977 as he reported to Dr. Norton.  And because the 
doctor's opinions relied on the veteran's self-reported 
history, which is not credible or accurate, they lack 
probative value in relating his current psychiatric disorders 
to his relatively brief military service that ended many 
years ago.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related by the 
veteran or someone else).

For these reasons, the claim for service connection for an 
acquired psychiatric disorder must also be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.


ORDER

The claims for service connection for a back disorder and an 
acquired psychiatric disorder are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


